319 F.2d 860
PLUS POULTRY, INC., Appellantv.UNITED STATES of America.
No. 17356.
United States Court of Appeals Eighth Circuit.
July 17, 1963.

Appeal from United States District Court, Western District of Arkansas.
Carl D. Hall, Jr. and John W. Sublett, Tulsa, Okl. for appellant.
John W. Douglas, Asst. Atty. Gen., Charles M. Conway, U. S. Atty., and Alan S. Rosenthal and Terence N. Doyle, Attys. Dept. of Justice, Washington, D. C., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed on dismissal of appeal by appellant. 216 F.Supp. 53.